DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-21 are pending.

Allowable Subject Matter
Claims 1-7, 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Rucker et al. US 20140313882, Rose et al. US 20170230074.  Rucker discloses the first cellular module and the second cellular module are configured to transmit and receive communications with cellular networks, the first cellular module may communicate with the first cellular network via communication link and the second cellular module may communicate with the second cellular network using communication link, the gateway device provides the connections to the Internet using the first cellular module and the second cellular module and gateway devices include battery backup within the enclosure or support for an external battery backup.  Rose discloses a gateway device including a power module that receives power from a network such as a power grid, and can also include one or more uninterruptable power supplies to power the gateway device when the power grid is interrupted, the power module can include a timer that determines a condition when power has been absent for too long and can shut down the gateway device without crashing, damaging, or losing data of the gateway device and the power module can provide enough power after power loss to allow for continued transmission of data.
Prior art of record does not disclose, in single or in combination, a communications circuit comprising a first communications system configured to communicate with a first communications network over a first communications medium; a second communications system configured to communicate with the first communications network over a second communications medium and a communications port configured to communicate with a second communications network, a power circuit comprising: a first power system configured to power the communications apparatus with a first power source and a second power system configured to power the communications apparatus with a second power source and a processing system configured to be powered by the power circuit and selectively control communications flows between the communications port and at least one of the first communications system and the second communications system, wherein selectively controlling communications flows between the communications port and at least one of the first communications system and the second communications system comprises identifying a data connection between a first endpoint on the first communications network and a second endpoint on the second communications network, identifying a first data packet of the data connection, identifying a second data packet of the data connection, routing the first data packet through the first communications system and routing the second data packet through the second communications system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468